PER CURIAM.
Joseph F. Maimone Security and Investigations, Inc., plaintiff below, appeals a judgment in favor of defendant American Express Travel Related Services, Inc. We conclude first, that plaintiff opened the door to the evidence about criminal proceedings relating to Joseph F. Maimone. See M. Graham, Handbook of Florida Evidence § 104.1, at 19-22 (1987); see also Jackson v. State, 359 So.2d 1190, 1193-94 (Fla.1978), cert. denied, 439 U.S. 1102, 99 S.Ct. 881, 59 L.Ed.2d 63 (1979). Second, we find no error in the exclusion of *273testimony of two witnesses regarding the origin of one clause in the contract between the parties. The question was whether the clause had been breached; the background of the clause did not add to an understanding of it and was properly excluded as irrelevant and cumulative to testimony already received. See § 90.612(1), Fla.Stat. (1991).
In light of the affirmance on liability, the appellant’s third point on appeal, which relates to the measure of damages, is moot.
Affirmed.